Citation Nr: 9914243	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for deflection of the nasal septum manifested by loss of 
olfactory sense as a result of VA treatment in April 1984.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied entitlement to compensation 
for deflection of the nasal septum with loss of olfactory 
sense pursuant to 38 U.S.C.A. § 1151 due to VA surgical 
treatment in April 1984. 


REMAND

Title 38, United States Code § 1151 provides that, in 
pertinent part, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
invalidated 38 C.F.R. § 3.358(c)(3), on the ground that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding Section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. CT. 552 (1994).  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirements of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.
The veteran filed his claim prior to October 1997, prior to 
any promulgation of amendments to the above regulation (which 
were recently rescinded and are again pending).  Accordingly, 
the only issue before the Board is whether the veteran has 
suffered additional disability as the result of VA surgical 
and medical treatment.  In this regard, the Board notes that 
38 C.F.R. § 3.358(c)(2) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the expressed or applied 
consent of the veteran, and "necessary consequences" are 
consequences which are certain to result, or were intended to 
result, from the medical or surgical treatment administered.  

The veteran alleges that he has lost his sense of smell as 
the result of nasal surgery performed by the VA in April 
1984.  The relevant evidence is summarized below.

The veteran was afforded a tip reduction of the nose in April 
1984 to address an external nasal deformity (bulbosity of the 
nasal tip due to a prominent domes and wide intercrural 
distance).  Treatment notes associated with the procedure and 
convalescence show no olfactory impairment. 

The veteran was afforded a VA nose and sinus examination in 
January 1997.  The examiner reported that the veteran had no 
airway blockage or loss of smell.  According to the examiner, 
the veteran's only concern was the appearance of his nose.  
Associated X-rays were returned as normal with normal nasal 
bones and without significant deviation of the nasal arch; 
the nasal arch was reported as intact.  The veteran 
subsequently denied that he reported no loss of smell.  

At his personal hearing before the RO in April 1997, the 
veteran, in essence, reported that he could smell before the 
1984 surgical procedure, but he began to notice that he had 
an olfactory loss some time thereafter, which he attributed 
to the surgery.  He was uncertain as to when after the 
surgery he first noticed the olfactory loss as more or less 
permanent.  At one point, he stated that, since the olfactory 
loss "happened gradually" after the surgery, he suspected 
that the pathology was related to the surgery.  He also 
claimed that several physicians recently told him that his VA 
surgery was a "botched job", but he indicated that the 
doctors declined to put their comments in writing.  The 
veteran also testified that his nasal septum defect was 
congenital in nature.

In May 1997, the veteran was afforded another VA examination 
for loss of smell.  The VA otolaryngologist who conducted the 
examination concluded that any loss of smell, was of 
"common" indeterminate etiology but was not due to the 
veteran's previous surgery.  

The claims file also contains correspondence from Morris E. 
Bellis, M.D., who reported the veteran's need for improvement 
of nasal openings, but he made no reference to olfactory loss 
or the etiology of any pathological process.

The file also contains a letter from Ross E. Pettit, M.D., 
who reported that the veteran gave history of loss of smell 
"which occurred shortly after he had nasal surgery . . . in 
1984."  The doctor also noted that the etiology appeared by 
history to be related in some fashion to the local surgery.  
The veteran had no neurological complaints.  The examiner 
felt that the olfactory loss being associated with an 
unrecognized neurological problem was of low likelihood.  
Loss of smell was "suspect[ed]" to be associated "in some 
fashion" with the 1984 surgery.  A CT scan was ordered to 
rule out association of olfactory loss to brain pathology.  

Thereafter, the veteran was afforded a CT scan of the brain, 
which raised a question as to a prior traumatic or vascular 
event.  That report also mentioned that if there was no prior 
old traumatic event that may be encephalomalacia, a MR study 
might be considered.  A focal area of low density was 
visualized at the posterior margin of the occipital lobe, 
presumably an old ischemic event. 

A VA neurological examination was afforded in August 1998.  
The examiner noted the veteran had endured cerebral 
contusions in 1984 which required hospitalization and 
occurred, at most, only a few months prior to the surgery.  
The low density visualized on the CT scan suggested residuals 
of a subdural hematoma.  The examiner reported, in essence, 
that the veteran had a brain injury which could well be 
related to the olfactory loss.  The brain injury was unlikely 
related to the nasal surgery.  The examiner added that the 
veteran's impaired air flow though the nose or clearing of 
nasal secretions could also cause olfactory complaint, but 
the cause for such impairment was not clear.  The neurologist 
also noted that his knowledge of ENT surgery was limited.  An 
evaluation by an impartial otolaryngologist was recommended.

The Board finds that, while the evidence is conflicting on 
the questions of whether the veteran has olfactory impairment 
and on the causation of the claimed disorder, there is 
medical evidence that supports the veteran's claim.  
Accordingly, the Board finds that the claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991).  This duty includes providing additional 
VA examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, taking into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that, in view of the rather conflicting 
medical evidence and the VA neurologist's recent 
recommendation that the veteran undergo an examination by an 
impartial otolaryngologist, this case must be REMANDED to the 
RO for the following:

1.  The RO should arrange for the veteran 
to be examined by an otolaryngologist who 
has not previously examined him, for the 
purpose of determining the etiology and 
extent of his deflection of the nasal 
septum with claimed loss of sense of 
smell.  The claims file and a copy of 
this remand should be made available to 
the examiner.  All indicated studies 
should be performed.  Following a review 
of all of the relevant medical evidence 
in the claims file, the examiner should 
offer opinions on the following 
questions:  

(a) Whether it is at least as likely 
as not (a 50 percent or more 
likelihood) that the veteran has 
loss of sense of smell; (b) if 
present, whether it is at least as 
likely as not (a 50 percent or more 
likelihood) the VA surgical 
treatment that the veteran underwent 
in April 1984 caused him to have the 
olfactory impairment or any 
deviation of the nasal septum; and 
(c) if there is a causal 
relationship, was the impairment a 
consequence which was certain to 
result, or was intended to result, 
from the surgical treatment 
administered.  A detailed rationale 
for the opinions expressed should be 
provided.

2.  Upon receipt of the examination 
report, the RO should make sure that the 
questions posed above have been answered 
in full and, if not, return the report to 
the examiner for completion.

3.  The veteran is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice from 
the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









